Filed 7/22/22 P. v. Harris CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on, opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 THE PEOPLE,                                                    B309923

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. SA097480-01)
           v.

 RASHAD HARRIS,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Hayden A. Zacky, Judge. Affirmed.
      Jennifer A. Mannix for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez, Deputy Attorney General,
and William H. Shin, Deputy Attorney General, for Plaintiff and
Respondent.

                               __________________________
                         INTRODUCTION
       Defendant appeals from his convictions for assault with
intent to commit rape during the commission of a burglary,
burglary, robbery, assault with a deadly weapon, mayhem, and
criminal threats. He argues his trial counsel’s decision to concede
his guilt on some of the charges violated his right to counsel
because he did not consent to the strategy. He also claims that
jury instruction CALCRIM No. 372 on flight/consciousness of
guilt was unconstitutional under the circumstances of his case.
We affirm.
          FACTS AND PROCEDURAL BACKGROUND
1.     The Burglary and Assault
       In February 2018, defendant broke into the victim’s
apartment around 3:00 a.m.1 Defendant threatened the victim
with a knife from her kitchen. After she gave him the cash she
had in a nightstand, defendant held a knife to her neck and
sexually assaulted her. He massaged her breast and vagina,
asked for a condom, and pressed his erection against her body.
The victim believed defendant was about to rape her. When
defendant briefly moved the knife away from her neck, the victim
fought defendant with her fists and feet (and eventually with
objects in her home). Defendant slashed at the victim with the
knife, causing multiple lacerations and serious injury to her
head, arm, and hand. After struggling with the victim, defendant
fled the apartment.
2.     Police Investigation
       Police investigated and found defendant’s fingerprints on
the window through which the assailant had entered. A trail of


1     In accord with the usual rules on appeal, we state the facts
in the manner most favorable to the judgment. (People v. Ochoa
(1993) 6 Cal.4th 1199, 1206.)

                                 2
blood led out of the victim’s apartment and onto the street.
Following the blood drops, officers discovered the knife that had
been taken from the victim’s apartment and the assailant’s blood-
stained clothing – gray sweatpants with a large bloodstain on the
right leg and a red beanie.
       DNA testing revealed that defendant’s blood was present
on the knife, in various areas inside the victim’s apartment, on
the front door, and on the blood trail leading out of the
apartment. Blood collected from the gray sweatpants matched
both defendant’s and the victim’s DNA profiles.
       Police obtained the surveillance video footage from the
hotel located directly next to the victim’s apartment building.
The video showed that at 12:56 a.m., a person resembling
defendant walked behind the hotel towards the victim’s
apartment building.
       Police reviewed the video surveillance footage from a
building located along the blood trail from the period of time
immediately after the burglary. The video showed a man
resembling defendant walking along the blood trail and
eventually into an apartment complex, where the bloody
sweatpants were found. Shortly thereafter, the same man left
the apartment complex wearing a different top and bottoms (a
black-and-white checkered shirt and blue jeans), but still wearing
the same backpack. The trail of blood drops led to a nearby
Metro train station.
       The surveillance video footage from the Metro station
showed that at 4:22 a.m., a Black man in his 20’s, who was
wearing a black-and-white checkered shirt and blue jeans and
carrying a backpack, appeared on the platform. The man
appeared to be bleeding from his right hand. He eventually
boarded a Metro train.



                                3
       Between 5:00 a.m. and 6:00 a.m., a Metro railroad
supervisor at the Santa Monica rail maintenance facility was
notified by one of the car cleaners that there was blood found in
one of the train cars. After inspecting the car and discovering “a
lot of blood,” the supervisor took the car out of service and called
the police.
       Around 9:00 a.m. that morning, defendant sought
treatment for a laceration to his hand and was admitted to a
hospital. Defendant told the treating physician’s assistant he
had sliced his hand earlier in the morning while cutting apples.
The assistant treated defendant’s hand wound with sutures.
Video footage from the hospital showed defendant walking
through the emergency room entrance.
       The assailant also left a cellphone in the victim’s bedroom.
The cell phone was linked to two Facebook accounts—one in
defendant’s name and another with the user name “Yeeboi
Harris.” Both Facebook profiles displayed photographs of a Black
man resembling defendant, including photographs of the Black
man wearing a red beanie and light-colored sweatpants similar to
the red beanie and bloody pants found along the blood trail. The
Facebook profiles also had a photograph depicting a backpack
similar to the one worn by the assailant.
       At the time of his arrest four days after the attack,
defendant was still wearing the hospital identification bracelet
provided during his medical treatment. Defendant also had a cut
across his right index finger which had been treated with
stitches. His jeans had red blood stains in the right thigh area.
Underneath the jeans, defendant was wearing a pair of
basketball shorts which also had a blood stain on the right thigh.
There was a straight cut through the bloodstain on the basketball
shorts. Defendant had what appeared to be a puncture wound on
his right leg.

                                 4
       Police arrested defendant on February 27, 2018. When
interviewed, defendant said that his cell phone had been lost or
stolen on February 20 or 21, 2018. Defendant also denied owning
or wearing the beanie and bloody sweatpants, and said he had
not been in Santa Monica since January 2018. Defendant told
police his DNA would not be found on the clothing or the knife
police recovered.
       While in jail, defendant made several phone calls, which
were recorded and played to the jury. During these calls,
defendant stated, “I punched the girl, and but then she slipped,
but [¶] . . . [¶] I’m not going down for nothing else.” He also
stated, “My phone did drop, my phone didn’t drop in the
motherfucking house.” Defendant asked one caller to remove a
photograph posted on Facebook that depicted defendant wearing
the red beanie. Finally, defendant asserted he was defending
himself from “a chicken head that fucking stabbed me in the
fucking finger and stabbed me in the fucking leg.”
       A few weeks after the incident, police showed the victim a
six-pack photographic lineup, and the victim identified defendant
as her attacker.
3.     Charges and Pretrial Proceedings
       In an information, the People charged defendant with the
following counts: (1) assault with intent to commit rape during
the commission of a first degree burglary, (2) first degree
burglary, (3) first degree residential robbery, (4) assault with a
deadly weapon, (5) aggravated mayhem, and (6) criminal threats.
For counts 1 through 4, the information alleged defendant
personally inflicted great bodily injury. For all counts, the People
alleged defendant had one prior serious and/or violent felony
conviction, and one prior serious felony conviction.
       During pretrial proceedings, defendant exhibited disruptive
behavior and the court ordered a mental health evaluation. A

                                 5
doctor found defendant competent and trial proceedings were
reinstated.
       On the day scheduled for the preliminary hearing, the court
issued an extraction order because defendant refused to come to
court. Due to defendant’s late arrival, the preliminary hearing
was continued to a later date.
       At the next hearing, defendant interrupted the court on
multiple occasions. After several warnings, the court ordered
defendant removed from the courtroom, and proceeded with the
preliminary hearing in his absence.
       After the preliminary hearing, defendant continued his
disruptive behavior and had to be removed from the courtroom.
He ultimately refused to come to court, repeatedly leaving or
insisting to leave when he was brought to court.
4.     Trial
       On October 21, 2020, the jury trial commenced. Defendant
refused to attend any of his trial. He also refused to listen to the
testimony and evidence presented during trial over a speaker
installed in a jail cell.
       The People presented testimony from the victim, law
enforcement officers, criminalists, the Metro railroad supervisor,
the victim’s surgeon, and the physician’s assistant who treated
defendant’s hand. Defendant presented no evidence.
       During an ex parte hearing on November 5, 2020, defense
counsel informed the court that she had a “McCoy issue” because
she intended to concede certain charges and focus on challenging
the specific intent element on the more serious charges. (See
McCoy v. Louisiana (2018) 584 U.S. __ [138 S.Ct. 1500, 1505]
(McCoy) [it is unconstitutional for defense counsel to concede
guilt over the defendant’s intransigent and unambiguous
objection].) She informed the court that communications had
broken down between her and defendant, but she had previously

                                 6
discussed her strategy with defendant many times and he had
expressed no objection. After questioning defense counsel about
her discussions with defendant, the court concluded there was no
McCoy issue.
       In her closing argument on December 4, 2020, defense
counsel argued there was insufficient evidence to prove that
defendant intended to rape the victim, one of the elements in
assault with the intent to commit rape during a burglary (count
1), or that defendant had the specific intent to maim the victim,
as required for aggravated mayhem (count 5). Counsel told the
jury: “The question here for you isn’t if [defendant] is guilty; the
question is what is he guilty of. He’s not guilty of count 1
[assault with intent to commit rape during a burglary] because
the specific element requirement wasn’t met, not its lesser, and
not count 5. The standard of proof, it’s high . . . . You don’t have
proof beyond a reasonable doubt for those elements. Please don’t
allow your empathy for [the victim], which we all have, or your
anger against [defendant] to make up for the lack – or the
evidence, the lack of evidence of intention to rape.” (We discuss
defense counsel’s closing argument in greater detail below.)
       In her closing to the jury, the prosecutor argued that
defense counsel had acknowledged that defendant was guilty of
some crimes. She told the jury the People’s position was that
defendant was guilty on all counts.
       On December 7, 2020, the jury convicted defendant of all
counts except for aggravated mayhem. On that count, the jury
convicted him of the lesser included offense of simple mayhem.
The jury found true the great bodily injury enhancement. On




                                 7
January 6, 2021, the court sentenced defendant to life in prison
with the possibility of parole, plus three years.2
       Defendant timely appealed.
                           DISCUSSION
       Defendant raises two issues on appeal. He asserts his
convictions for counts 2, 3, 4, and 6 must be reversed because of
McCoy error: defendant did not consent to his trial counsel’s
strategy of conceding substantive charges. He also contends that
CALCRIM No. 372, which permits jurors to infer consciousness of
guilt based upon a defendant’s flight, was unconstitutional as
applied to him because it discriminates against people of color,
like defendant. We address each issue in turn.
1.     Defendant’s Sixth Amendment Right to Counsel Was
       Not Violated By Counsel’s Concession of Guilt on
       Some Charges
       Defendant contends that defense counsel improperly
conceded his guilt when counsel asserted at closing that
defendant was essentially guilty of committing the burglary,
residential robbery, assault with a deadly weapon, and criminal
threats as charged on counts 2, 3, 4, and 6. Relying on McCoy,
supra, 138 S.Ct. 1500, defendant argues that his trial attorney
violated his Sixth Amendment right to counsel by failing to fully
inform him of the trial strategy and by overriding his desire to
maintain his innocence and pursue full acquittal. “We review the
legal question of whether defendant’s constitutional rights were


2     Penal Code section 220, subdivision (b) (count 5) provides:
“Any person who, in the commission of a burglary of the first
degree, as defined in subdivision (a) of Section 460, assaults
another with intent to commit rape, sodomy, oral copulation, or
any violation of Section 264.1, 288, or 289 shall be punished by
imprisonment in the state prison for life with the possibility of
parole.”

                                 8
violated de novo.” (People v. Palmer (2020) 49 Cal.App.5th 268,
280.)
       a.     Relevant Proceedings
       Defendant was uncooperative with his counsel and in court.
Ultimately, communication broke down between defendant and
defense counsel. Defendant chose not to attend a single day of
his trial, and even refused to listen to the trial via a radio in his
cell.
       During an ex parte hearing held midtrial on November 5,
2020, defense counsel informed the court that she had a “McCoy
issue” because she intended to concede certain charges and focus
on challenging the specific intent element on the more serious
charges. Defense counsel stated: “I do want it to be on the record
that I have tried to speak to [defendant] about this for at least a
year, if not longer. I’ve brought it up several times, and the
court’s seen the way he behaves. And he -- I mean, he’s heard me
say it. So I just want that on the record.” The court then asked:
“at the time you explained your strategy to him, was he behaving
in a rational manner and did he appear to absorb the
information?” Defense counsel answered, “Yeah.”
       Defense counsel elaborated on her discussions with
defendant:
               “[Defense counsel]: Early on, when he and I were
        able to communicate, I did tell him that this is really his
        only path to something good happening for him. And . . .
        at that time he never said, ‘No. Don’t do that.’ He never
        said, “That’s a wrong way to go.” So that’s for sure.
               “The Court: Okay. So you have discussed it with
        him?
               “[Defense counsel]: Yes.
               “The Court: So your prior statement that you need
        to discuss it with him, you’ve already done that?

                                  9
               “[Defense counsel]: Oh yeah. No. I wasn’t saying I
        need to. I wanted it to be on the record that I have . . .
        and . . . that he’s never told me not to pursue that . . .
        strategy. . . . But then I wanted to add that, since the
        breakdown of communication has happened in the last
        year or so, I’ve tried to bring it up again just to make sure
        that we’re on the same page. And, you know, obviously,
        at that point, we’re not communicating anymore.
               “The Court: Right. That’s just not possible at this
        time. But that’s why I asked you specifically when you
        did discuss it with him -- how many times did you discuss
        it with him when he was . . . open to listening to you?
               ...
               “[Defense counsel]: We’ve had the discussion on
        many occasions. But, you know, obviously, early on I was
        hoping there would be an offer. And so he and I weren’t
        talking trial strategy. It was a discussion of ‘here’s what I
        see in the case. Here’s where the issues are.’ And there
        was never any kind of conversation of ‘No. That’s not the
        way to analyze this.’ Get what I’m saying? Without
        divulging attorney-client privilege, which I can’t do, what
        I’m saying is that I did present that to him and I was not
        told at any time that I’m on the wrong path.
               “The Court: . . . And that was on how many
        occasions?
               ...
               “[Defense counsel]: Like ten times at least.”
       The court found that “the record is very clear that you did
make your strategy known to [defendant]” and “[h]e did not
object.”
       During closing argument, defense counsel stated: “It is
clear there are crimes for which there was evidence and which

                                 10
have been proven beyond a reasonable doubt. There’s no doubt
about that. Those are not the crimes I want to talk about to you.
Those crimes, every element has been proven and proven beyond
a reasonable doubt. I have no quarrel with that. You received
D.N.A. evidence, fingerprint image; you’ve received conversations
that were recorded, et cetera. For the charges that those are
related to, I have no dispute with that. [¶] But there are also
crimes that the District Attorney has failed to prove beyond a
reasonable doubt. Specifically, count 1, . . . the assault with
intent to commit rape during the commission of a burglary; its
lesser count, assault with intent to rape; and then count 5, the
aggravated mayhem charge.”
       Counsel then pointed out disparities in the victim’s
testimony and the physical evidence. Counsel argued that the
district attorney had not proven the specific intent necessary for
counts one and five. A few minutes later, she closed her
presentation to the jury with the same point.
       b.     Applicable Law
       “Under both the Sixth Amendment to the United States
Constitution and article I, section 15, of the California
Constitution, a criminal defendant has the right to the assistance
of counsel.” (People v. Ledesma (1987) 43 Cal.3d 171, 215.) “To
gain assistance, a defendant need not surrender control entirely
to counsel. . . . Trial management is the lawyer’s province:
Counsel provides his or her assistance by making decisions such
as ‘what arguments to pursue, what evidentiary objections to
raise, and what agreements to conclude regarding the admission
of evidence.’ [Citations.] Some decisions, however, are reserved
for the client—notably, whether to plead guilty, waive the right
to a jury trial, testify in one’s own behalf, and forgo an appeal.”
(McCoy, supra, 138 S.Ct. at p. 1508.) “Autonomy to decide that
the objective of the defense is to assert innocence belongs in this

                                11
latter category. Just as a defendant may steadfastly refuse to
plead guilty in the face of overwhelming evidence against her, or
reject the assistance of legal counsel despite the defendant’s own
inexperience and lack of professional qualifications, so may she
insist on maintaining her innocence at the guilt phase of a capital
trial. These are not strategic choices about how best to achieve a
client’s objectives; they are choices about what the client’s
objectives in fact are.” (Ibid.) Therefore, “When a client
expressly asserts that the objective of ‘his defense’ is to maintain
innocence of the charged criminal acts, his lawyer must abide by
that objective and may not override it by conceding guilt.” (Id.
138 S.Ct. at p. 1509.)
       In McCoy, the defendant faced the death penalty for three
murders. (McCoy, supra, 138 S.Ct. at pp. 1505-1506.) McCoy’s
attorney “concluded that the evidence against McCoy was
overwhelming and that, absent a concession at the guilt stage
that McCoy was the killer, a death sentence would be impossible
to avoid at the penalty phase.” (Id. at p. 1506.].) McCoy was
furious with his counsel’s plan to admit guilt to the murders and
adamant that counsel pursue acquittal. (Ibid.) Two days before
trial, McCoy sought to terminate his lawyer’s representation
based on their disagreement. The court declined to relieve
counsel and instructed counsel to decide how to proceed at trial.
(Ibid.)
       In his opening statement, the defense counsel “told the jury
there was ‘no way reasonably possible’ that they could hear the
prosecution’s evidence and reach ‘any other conclusion than
Robert McCoy was the cause of these individuals’ death,’ ” and
“the evidence is ‘unambiguous,’ ‘my client committed three
murders.’ ” (McCoy, supra, 138 S.Ct. at pp. 1506-1507.) McCoy
protested (out of the jury’s earshot) to no avail. (Ibid.) McCoy
then “testified in his own defense, maintaining his innocence and

                                12
pressing an alibi difficult to fathom.” (Id. at p. 1507].) In the
closing argument, defense counsel reiterated McCoy was the
killer. The jury returned guilty verdicts on the three first degree
murder charges. In the penalty phase, the attorney again
conceded McCoy’s guilt but asked for mercy in view of McCoy’s
mental and emotional issues. The jury then voted for the death
penalty. (Ibid.)
       The United States Supreme Court held “that a defendant
has the right to insist that counsel refrain from admitting guilt,
even when counsel’s experienced-based view is that confessing
guilt offers the defendant the best chance to avoid the death
penalty.” (McCoy, supra, 138 S.Ct. at p. 1507.) The court went
on to state: “Guaranteeing a defendant the right ‘to have the
Assistance of Counsel for his defen[s]e,’ the Sixth Amendment so
demands. With individual liberty—and, in capital cases, life—at
stake, it is the defendant’s prerogative, not counsel’s, to decide on
the objective of his defense: to admit guilt in the hope of gaining
mercy at the sentencing stage, or to maintain his innocence,
leaving it to the State to prove his guilt beyond a reasonable
doubt.” (Ibid., italics omitted.) The Court summarized: “counsel
may not admit her client’s guilt of a charged crime over the
client’s intransigent objection to that admission.” (Id. at p. 1510.)
The court held the error was structural and remanded for a new
trial. (Id. at p. 1512.)
       c.     No McCoy Error
       McCoy is distinguishable from the present case because,
unlike defendant, McCoy “vociferously” insisted he did not
commit the charges and “adamantly” objected to his counsel’s
plan to admit defendant’s guilt. (McCoy, supra, 138 S.Ct. at
p. 1505.) Here, defendant never expressed an objection regarding
counsel’s strategy to admit guilt to some charges. That defendant
pleaded not guilty at the outset does not show an objection to his

                                 13
counsel’s concession strategy. (See People v. Flores (2019)
34 Cal.App.5th 270, 282 [“pleading ‘not guilty’ is not the same as
maintaining innocence of the alleged acts throughout trial, which
as McCoy explains a defendant is entitled to do under the Sixth
Amendment”].) Concession of some charges is a strategy to
lessen a defendant’s potential sentence: “candor may be the most
effective tool available to counsel.” (People v. Mayfield (1993)
5 Cal.4th 142, 177.)
       Here, when counsel, on several occasions, advised
defendant her trial strategy, defendant did not object.3 Instead,
defendant later completely disengaged from communicating with
counsel and participating in his defense. There cannot be McCoy
error where a defendant communicates nothing to his counsel
when she informs him of her strategy. “California courts
following McCoy repeatedly have held that case applies only
where defendant actively opposes counsel’s concession.” (People
v. Villa (2020) 55 Cal.App.5th 1042, 1056; see also People v.
Franks (2019) 35 Cal.App.5th 883, 891 [refusing to find McCoy
error where “defendant denied guilt during police interrogations
and expressed a general desire to review discovery and help his
lawyer ‘fight’ the prosecution’s evidence, [but n]ever made it clear
to his counsel (or the court) that the objective of his defense was
to maintain innocence, [nor] . . . voiced ‘intransigent objection’—
or any opposition—to his lawyer’s defense strategy”]; People v.
Lopez (2019) 31 Cal.App.5th 55, 66 [“we have found no authority,
nor has [the defendant] cited any, allowing extension of McCoy’s

3     To the extent defendant asserts on appeal he was not
informed of the concession strategy, nothing in the record
supports this contention. What the record reflects is that defense
counsel informed the court that she had discussed the strategy at
least 10 times with him. Nor is there anything in the record that
defendant did not understand what he was told.

                                14
holding to a situation where the defendant does not expressly
disagree with a decision relating to his right to control the
objective of his defense”].)
       Earlier this year, our Supreme Court considered this issue
under circumstances that distinguish McCoy from the several
court of appeal cases that have found McCoy inapplicable. In
People v. Bloom (2022) 12 Cal.5th 1008, 1036, “Bloom willingly
conceded that he killed [his father]. But before trial, Bloom
repeatedly objected to his attorneys’ plan to concede Bloom also
killed [his stepmother and stepsister], and to pursue a mental
capacity defense as to all three killings. Despite Bloom’s
objections, at trial defense counsel told the jury that Bloom killed
the three victims, but argued Bloom’s mental state rendered
those actions manslaughter, not first degree murder. Bloom
argues that counsel’s concessions violated his Sixth Amendment
right of autonomy over the defense under McCoy v. Louisiana,
supra, 584 U.S. –––– [138 S.Ct. 1500] (McCoy). We agree in part:
counsel’s decision to concede Bloom killed [his stepmother and
stepsister], despite Bloom’s insistence to the contrary, violated
Bloom’s right to determine the objectives of the defense and
maintain complete innocence as to these counts. But we disagree
as to the killing of Bloom, Sr., for which Bloom consistently
accepted responsibility. Once Bloom agreed to admit he killed his
father, how best to secure acquittal or conviction of a lesser
offense was a tactical matter vested with counsel.” The Supreme
Court reversed the convictions for the murder of the stepmother
and stepsister, but affirmed the murder conviction as to Bloom’s
father. (Id at pp. 1041-1042, 1061-1062.)
       Defendant asserts that in order for defense counsel to
legally concede defendant’s guilt on some charges, defendant had
to expressly and knowingly waive his constitutional rights. That
is not the law. Our Supreme Court has explicitly held that “trial

                                15
counsel’s decision not to contest, and even expressly to concede,
guilt on one or more charges at the guilt phase of a . . . trial is not
tantamount to a guilty plea requiring a Boykin–Tahl waiver.
[Citations.] It is not the trial court’s duty to inquire whether the
defendant agrees with his counsel’s decision to make a
concession, at least where, as here, there is no explicit indication
the defendant disagrees with his attorney’s tactical approach to
presenting the defense.” (People v. Cain (1995) 10 Cal.4th 1, 30.)
Likewise, our High Court in Florida v. Nixon (2004) 543 U.S. 175,
stated that when counsel confers with the defendant and the
defendant remains silent, neither approving nor protesting
counsel’s proposed concession strategy, (id. at p. 181) “[no]
blanket rule demand[s] the defendant’s explicit consent” to
implementation of that strategy. (Id. at p. 192.)
       Defendant argues this reasoning is no longer valid because
McCoy characterized “the choice of defense objective as a
fundamental constitutional choice” and thus “a knowing and
voluntary waiver is required on the record when defense counsel
argues for a guilty verdict.”
       McCoy did no such thing. The opening four sentences of
the Supreme Court’s opinion are: “In Florida v. Nixon[, supra,]
543 U.S. 175, 125 S.Ct. 551, 160 L.Ed.2d 565 [ ], this Court
considered whether the Constitution bars defense counsel from
conceding a capital defendant’s guilt at trial ‘when [the]
defendant, informed by counsel, neither consents nor objects,’ id.,
at 178, 125 S.Ct. 551[ ]. In that case, defense counsel had several
times explained to the defendant a proposed guilt-phase
concession strategy, but the defendant was unresponsive. Id., at
186, 125 S.Ct. 551. We held that when counsel confers with the
defendant and the defendant remains silent, neither approving
nor protesting counsel’s proposed concession strategy, id., at 181,
125 S.Ct. 551[ ], ‘[no] blanket rule demand[s] the defendant’s

                                  16
explicit consent’ to implementation of that strategy, id., at 192,
125 S.Ct. 551[ ]. [¶] In the case now before us, in contrast to
Nixon, the defendant vociferously insisted that he did not engage
in the charged acts and adamantly objected to any admission of
guilt.” (McCoy, supra, 138 S.Ct. at p. 1505.)
       Defendant here did not “vociferously insist[ ] that he did
not engage in the charged acts and adamantly object[ ] to any
admission of guilt.” (McCoy, supra, 138 S.Ct. at p. 1505.) He
voiced no objection at all.
       We agree with our colleagues in other courts of appeal and
hold defendant’s Sixth Amendment rights were not violated when
defense counsel conceded several charges in an effort to gain
acquittal on the two most serious charges, both of which carried a
life sentence. (See People v. Villa, supra, 55 Cal.App.5th 1042;
People v. Franks, supra, 35 Cal.App.5th 883; People v. Lopez,
supra, 31 Cal.App.5th at p. 66; People v. Bernal (2019)
42 Cal.App.5th 1160, 1166; People v. Burns (2019) 38 Cal.App.5th
776.)
2.     No Error in Instructing the Jury with CALCRIM 372
       Defendant argues the trial court erred in instructing the
jury on CALCRIM No. 372. Defendant is African American. He
asserts CALCRIM No. 372 discriminates against people of color
because, given a culture of racially disparate policing, it is always
fundamentally unfair to infer that a person of color would flee
from police to escape responsibility for criminal acts. Defendant
contends CALCRIM No. 372 “enshrines” “institutional racism”
and violates federal due process protections when given in a case
where the defendant is a person of color.




                                 17
       We initially observe that CALCRIM No. 372 does not
mention flight from police but immediate flight from a crime.4
There is no evidence in the record that defendant fled from police
in an effort to avoid arrest.
       a.    Forfeiture
       Respondent argues defendant forfeited this argument
because counsel did not object to the instruction. Defendant
acknowledges that defense counsel did not object to CALCRIM
No. 372 in the trial court. He insists that because the instruction
violates his due process right, defense counsel’s failure to object
did not forfeit the issue on appeal.
       “As a general rule, failure to object to an instruction forfeits
the issue on appeal.” (People v. Campbell (2020) 51 Cal.App.5th
463, 498.) There are some exceptions. (See, e.g., People v.
Capistrano (2014) 59 Cal.4th 830, 875, fn. 11, overruled on a
different point in People v. Hardy (2018) 5 Cal.5th 56, 104.)
Where “a defendant asserts that an instruction is incorrect in law
an objection is not required.” (Capistrano, at p. 875, fn. 11.)
       Constitutional challenges are generally placed in one of two
categories. “A facial challenge ‘considers only the text of the
measure itself, not its application to the particular circumstances
of an individual.’ [Citation.] In contrast, an as-applied challenge
‘contemplates analysis of the facts of a particular case or cases to
determine the circumstances in which the statute or ordinance
has been applied and to consider whether in those particular


4       As given to the jury, CALCRIM No. 372 provided: “If the
defendant fled immediately after the crime was committed, that
conduct may show that he was aware of his guilt. If you conclude
that the defendant fled or tried to flee, it is up to you to decide
the meaning and importance of that conduct. However, evidence
that the defendant fled or tried to flee cannot prove guilt by
itself.”

                                  18
circumstances the application deprived the individual to whom it
was applied of a protected right.’ ” (People v. Superior Court (J.C.
Penney Corp., Inc.) (2019) 34 Cal.App.5th 376, 387.) To prove an
as-applied challenge, “the [party] must establish the particular
application of the statute violates the [party’s] constitutional
rights.” (Ibid.)
       In this case, defendant does not assert CALCRIM No. 372
is unconstitutional, as written. He admits “it appears neutral on
its face.” Rather, defendant makes an as-applied challenge to the
instruction, claiming that it discriminates against him as an
African American because it fails to acknowledge that people of
color flee from police due to racially disparate policing practices.
Defendant’s argument on appeal presumes facts missing from the
evidence, i.e., that he fled the victim’s apartment for reasons
other than his consciousness of guilt and the statistical or study-
based information to support his policing claims. No direct or
circumstantial evidence supports his contention.
       Nor does defendant’s challenge present a pure question of
law, but rather an alleged “constitutional defect [that] may be
correctable only by examining factual findings in the record or
remanding to the trial court for further findings.” (In re Sheena
K. (2007) 40 Cal.4th 875, 887.) Defendant’s failure to assert this
fact-specific, as-applied argument in the trial court forfeits the
argument on appeal. (Cf., People v. Guzman (2018)
23 Cal.App.5th 53, 63, fn. 3 [probationer forfeited as-applied
constitutional challenge to probation condition by failing to
object].)
       b.     Error, if Any, Was Harmless
       Even if we were to address the merits, we would affirm for
lack of prejudice. We may not reverse defendant’s convictions
unless the record, as a whole, demonstrates the error was
harmless beyond a reasonable doubt. (People v. Jarrell (1987)

                                19
196 Cal.App.3d 604, 608 citing Rose v. Clark (1986) 478 U.S. 570,
580 [applying “harmless beyond a reasonable doubt” standard
from Chapman v. California (1967) 386 U.S. 18, 24, to
constitutional challenges to jury instructions].)
        Any error was harmless beyond a reasonable doubt. First,
defense counsel admitted his client committed the first degree
burglary, first degree residential robbery, assault with a deadly
weapon, and criminal threats. Consciousness of guilt is not even
an issue on appeal for those charges even though his flight from
the scene was the same for all charges.
        Defendant’s DNA and dropped cell phone placed him at the
scene of the crime. Defendant’s fingerprints on the victim’s
window showed that he broke into and entered the victim’s
apartment. The victim identified defendant as her assailant.
Injuries on both defendant and the victim as well as the knife
(which had their blood on it) corroborate the victim’s testimony
regarding defendant’s attack. There was no evidence in the
record to explain defendant’s presence in the victim’s apartment
other than for the purpose of the burglary and assault.
        For this same reason, defendant’s ineffective assistance of
counsel claim for failure to object to the instruction also fails. (In
re Hardy (2007) 41 Cal.4th 977, 1018 [to obtain reversal for
ineffective assistance, defendant must show he was prejudiced,
i.e., there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have
been different].)

///

///




                                  20
                      DISPOSITION
    The judgment is affirmed.




                                    RUBIN, P.J.
WE CONCUR:




             BAKER, J.




             KIM, J.




                         21